Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 1 of 12 - Page ID#: 333




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

   UNITED STATES OF AMERICA,                     )
                                                 )
             Plaintiff,                          )     Criminal Action No. 5: 19-178-DCR
                                                 )
   V.                                            )
                                                 )
   WILLIAM MICHAEL FIELDS,                       )         MEMORANDUM OPINION
                                                 )             AND ORDER
             Defendant.                          )

                                     ***   ***       ***   ***

        Beginning June 1, 2020, Defendant William Fields stood trial on two counts of

 producing child pornography in violation of 18 U.S.C. § 2251(a). At the close of the

 government’s evidence and again after the close of the defendant’s case, the Court overruled

 the defendant’s motion for judgment of acquittal and renewed motion. On June 2, 2020, a jury

 convicted Fields on both counts.      The matter is now pending for consideration of the

 defendant’s post-judgment motion for acquittal notwithstanding the verdict or, in the

 alternative, for a new trial.

        I.        Motion for a New Trial Pursuant to Fed. R. Crim. P. 33

        Fields has not presented any substantive argument in support of his motion for acquittal

 notwithstanding the verdict, so the Court will begin by considering his request for a new trial.

 Rule 33 of the Federal Rules of Criminal Procedure provides that, “[u]pon the defendant’s

 motion, the court may vacate any judgment and grant a new trial if the interest of justice so

 requires.” Fed. R. Crim. P. 33(a). “[I]t is widely agreed that Rule 33’s ‘interest of justice’




                                              -1-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 2 of 12 - Page ID#: 334




 standard allows the grant of a new trial where substantial legal error has occurred.” United

 States v. Munoz, 605 F.3d 359, 373 (6th Cir. 2010).

        The Court will consider each of Fields’ three arguments in turn.

        A.        The Court did not deny Fields’ Sixth Amendment right to counsel by
                  denying his most recent motion to continue the trial.

        Fields retained attorney Christopher Spedding shortly after his indictment in October

 2019. A jury trial was scheduled to begin on December 16, 2019.

        Fields filed his first motion to continue the trial in November 2019, citing excessive

 discovery and a need for additional time to prepare. [Record No. 15] That motion was granted

 and the Court continued the trial until February 10, 2020. Fields’ counsel filed a second motion

 to continue in January 2020, again citing voluminous discovery and a need for additional

 preparation time, as well as an upcoming medical procedure. [Record No. 19] Following a

 hearing, the Court granted this second motion and continued the trial until April 20, 2020.

 [Record No. 22]

        On March 13, 2020, the Court entered General Order 20-02, which provided that all

 trials scheduled to commence between March 16, 2020 and April 17, 2020, were continued for

 at least 30 days due to the effects of COVID-19. The Court subsequently extended the

 continuance of all trials in the district until May 18, 2020. [See General Orders 20-03, 20-08.]

 As a result, Fields’ trial was rescheduled to begin on May 18, 2020. [Record No. 24] However,

 on May 1, 2020, Fields filed a third motion to continue in which attorney Spedding reported

 the following:

        Counsel and the Defendant are unable to prepare for trial due to the safeguards
        against the spread of COVID-19 in place at the Fayette County Detention Center
        and all other facilities that currently house federal inmates. . . . Counsel has
        spoken with the US Marshal’s office who are making efforts to arrange for the
                                              -2-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 3 of 12 - Page ID#: 335




        transport of the Defendant to the courthouse to meet with counsel to prepare for
        trial, however[,] this arrangement is uncertain at this time.

 [Record No. 33] The United States agreed that a brief continuance was appropriate “based on

 difficulties in preparing for the trial due to limitations on meetings with counsel imposed by

 detention centers in response to the COVID-19 global pandemic.” [Record No. 35] However,

 the United States noted that the victim’s family was vehemently opposed to continuing the

 trial, as the victim’s “emotional trauma [was] magnified with each day the process

 continue[d].” Id.

        Spedding provided supplemental information in support of his motion for a

 continuance, which included descriptions of the volume of discovery he had received and the

 efforts he had made to meet with the defendant. Spedding reported that “a continuance until

 no later than June 1, 2020, would allow sufficient time in which to prepare.” Having

 considered the parties’ positions, the Court again continued the trial to June 1, 2020. [Record

 No. 42]

        On May 19, 2020, 13 days before the trial was scheduled to begin, Spedding filed a

 motion to withdraw from the case. [Record No. 46] In support, he reported that the defendant

 had advised him during a videoconference six days earlier that he was retaining another

 attorney and no longer required Spedding’s services. Spedding had arranged for the United

 States Marshal’s Service to transport Fields to the United States Courthouse for face-to-face

 trial preparation on May 14, 2020, but Fields instructed Spedding to cancel that meeting.

 When no other attorney had entered an appearance by May 18, 2020, Spedding arranged to

 have a videoconference with Fields, but Fields refused to speak with him.            Spedding

 subsequently reviewed recorded telephone conversations from the detention facility in which


                                              -3-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 4 of 12 - Page ID#: 336




 he overheard Fields telling an unknown person that he “may end up filing a bar complaint”

 against Spedding. [Record No. 47]

        The United States strongly objected to Spedding’s motion to withdraw, noting that

 Fields had been indicted in October 2019 and had received “ample opportunity to prepare for

 trial with the counsel of his choosing.” [Record No. 48] And while Fields apparently had

 expressed a desire to retain new counsel, he had not done so. Further, the most recent

 continuance was granted specifically so that Spedding and Fields could have in-person

 meetings to prepare for trial, but Fields had declined to take advantage of those opportunities.

        The Court held a hearing on the motion on May 29, 2020. To begin, the Court noted

 that an attorney of record is not permitted to withdraw within 21 days of trial unless a

 compelling reason for doing so exists. See Local Rule of Criminal Practice 57.6. The Court

 then inquired into the source and nature of Fields’ dissatisfaction with Spedding. See Benitez

 v. United States, 521 F.3d 625, 634 (2008); United States v. Iles, 906 F.2d 1122, 1131 (6th Cir.

 1990). In deciding whether to grant the motion to withdraw, the Court considered the

 timeliness of the motion, the extent of the conflict between the attorney and client and whether

 it was so great that it resulted in a total lack of communication preventing an adequate defense,

 and the public’s interest in the prompt and efficient administration of justice. See United States

 v. Mack, 258 F.3d 548, 556 (6th Cir. 2001).

        The first factor cut strongly against the defendant’s position, as the motion to withdraw

 was made on the eve of trial. Further, as outlined above, the trial had already been continued

 multiple times at the defendant’s request.       The second factor also weighed against the

 defendant. Neither Spedding nor Fields actually identified any legitimate source of conflict or

 dissatisfaction. Instead, Fields simply announced that he no longer wanted Spedding to be his
                                               -4-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 5 of 12 - Page ID#: 337




 attorney. And while Fields stated that he wished to retain a new attorney, apparently the yet-

 to-be-identified attorney was unwilling to enter an appearance unless a continuance was

 granted. As the Court explained during the hearing, Fields’ the unspecified disagreement with

 Spedding did not constitute a conflict so great that it resulted in a total lack of communication

 preventing an adequate defense.

        The third factor also weighed strongly against granting the motion. After all, a

 defendant’s right to retain counsel of his choice is not without limits. See Wilson v. Mintzes,

 761 F.2d 275, 279-80 (6th Cir. 1985). Instead, the Court must consider whether the motion to

 withdraw, and the continuance that necessarily would result, constitutes the accused’s

 purposeful attempt to delay or manipulate the proceedings. Id. As discussed during the

 hearing on the defendant’s motion to withdraw, the victim was scheduled to leave the state to

 participate in military training, which was likely to render her unavailable for trial if an

 additional continuance were granted.

        Next, neither Spedding nor Fields identified any specific prejudice that Fields would

 suffer by proceeding to trial as scheduled. The public and the victim, on the other hand, had a

 significant interest in resolving the case without further excessive delay. More than seven

 months had elapsed between Fields’ indictment and the scheduled trial date. The government,

 as well as attorney Spedding, had put significant time and resources into preparing for the trial

 to begin on June 1, and the government had arranged for the attendance of multiple witnesses,

 including the victim, to testify on that date.

        While a violation of the defendant’s Sixth Amendment right to effective assistance of

 counsel is a “substantial legal error” that requires granting relief under Rule 33, the defendant

 was not deprived of effective representation in this case. See Munoz, 605 F.3d at 373. After
                                                  -5-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 6 of 12 - Page ID#: 338




 the Court indicated that the trial would not be continued again, the defendant was given the

 choice of representing himself or proceeding with Spedding as his attorney. He was given

 time to discuss these options with Spedding in private and he ultimately chose to proceed with

 Spedding.

        Spedding’s conduct in this case demonstrated that he was well-prepared to represent

 Fields. During the hearing on Spedding’s motion to withdraw, the Assistant United States

 Attorney offered that Spedding had exercised due diligence in preparing for trial. Specifically,

 he had come to the United States Attorney’s office numerous times that week to review

 evidence, had called about evidence, and had done “everything [she] would expect a defense

 attorney” to do to prepare himself for trial.

        Spedding’s performance at trial also demonstrated his preparedness. He performed

 competently at all stages, demonstrating his familiarity with the evidence and thoroughly

 cross-examining the government’s witnesses. Although the evidence against Fields was

 overwhelming, Spedding attempted to create reasonable doubt by suggesting that the 17-year-

 old victim had taken images of consensual sexual activity with the defendant on her own

 volition.

        The Court also rejects Fields’ argument that he is entitled to a new trial because did not

 have a sufficient opportunity to review discovery material with Spedding. On May 6, 2020,

 the trial was continued to June 1, 2020, giving Fields additional time to meet with Spedding to

 review discovery and prepare for trial. During this period, arrangements were made to

 transport Fields to the Courthouse so that he could meet with Spedding irrespective of the

 visitation restrictions in place at the Fayette County Detention Center. Spedding does not

 indicate how many meetings he arranged or attempted to arrange with Fields during this time.
                                                 -6-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 7 of 12 - Page ID#: 339




 Regardless, it was Fields who did not take advantage of the opportunity to participate in trial

 preparation. Additionally, Fields does not indicate how his trial strategy would have been

 different had he received additional time to meet with Spedding and/or further review

 discovery materials.

        Due process requires that the defendant receive a fundamentally fair trial. Lorraine v.

 Coyle, 291 F.3d 416, 441 (6th Cir. 2002). Fields received that here—he received the assistance

 of competent counsel of his choosing and the had the opportunity to assist in his defense. It

 would be fundamentally unfair to grant a second trial based on Field’s clear attempts to delay

 the proceedings by failing to cooperate with his attorney.

        B.     The Court properly defined “uses” for purposes of 18 U.S.C. §
               2251(a).
        The Court provided the jury with a correct statement of the law on the substantive

 charges for using a minor to engage in sexually explicit conduct to produce a visual depiction

 in Instruction Number 14. The following elements were given:

               First: That the defendant employed, used, persuaded, induced, or
        coerced a minor to engage in sexually explicit conduct for the purpose of
        producing a visual depiction of that conduct.

               Second: That the visual depiction was produced or transmitted using
        materials that were mailed, shipped, or transported in or affecting interstate
        commerce by any means, including computer.

        The Court then provided more detailed instructions on some of the terms. The jury was

 advised that “the defendant ‘uses’ a minor if he, or someone at his direction, photographs or

 takes video of the minor engaging in sexually explicit conduct.” This definition differs slightly

 from the United States Court of Appeals for the Sixth Circuit’s pattern instruction, which




                                               -7-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 8 of 12 - Page ID#: 340




 provides: “A defendant ‘uses’ a minor if he photographs the minor engaging in sexually

 explicit conduct.” Sixth Circuit Pattern Instruction 16.01 (emphasis added).

        Fields contends that the Court erred in instructing the jury on the definition of “uses”

 because the “United States failed to introduce any evidence whatsoever that Fields directed

 anyone else to photograph or take video of the minor engaging in sexually explicit conduct.”

 [Record No. 64-1] However, Fields’ defense strategy was that the minor victim took the videos

 and/or photos of her sexual encounters with Fields. Based on the position of the victim’s body,

 which was visible in the videos, it appeared unlikely (if not impossible) that she could have

 taken the subject videos. However, Spedding suggested, through his cross-examination of Dr.

 Michael Littrell, that the victim may have taken the videos with the assistance of a “selfie-

 stick” or tripod.

        While the United States did not present evidence that Fields physically forced or

 directed the victim to take any particular action, the government did present evidence

 indicating that Fields exerted power or authority over her. Fields was a 36-year old constable,

 firefighter, and teacher of emergency medical technician classes. Testimony indicated that

 Fields used his position to form a relationship with and influence the victim, a 17-year old girl,

 who was heavily interested in pursuing a career these fields. Accordingly, the jury reasonably

 could have inferred that, if the victim took the pictures and/or videos, she did so at the

 defendant’s direction. Further, the Court’s definition of “uses” is consistent with paragraph

 (3) of Sixth Circuit Pattern Instruction 16.01, which provides: “It is not necessary that the

 government prove that the defendant took the pictures.” See United States v. Daniels, 653

 F.3d 399, 408 (6th Cir. 2001) (Defendant violated § 2251(a) even if he did not actually take



                                               -8-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 9 of 12 - Page ID#: 341




 the picture because he persuaded, induced, or coerced the victim to engage in sexually explicit

 conduct for the purpose of producing a visual depiction.).

         C.     Fields was not entitled to present defenses based on mistake-of-age and
                consent.
         Fields contends that the Court erred by precluding him from presenting evidence

 regarding his mistake of the victim’s age and the victim’s consent. He has failed to flesh out

 this argument or provide any legal support for it, instead stating that the Court’s ruling

 “prevented [him] from presenting a defense, thus denying him a fair trial.” [Record No. 64-1,

 p. 4]

         A defendant is not entitled to present a defense theory that constitutes an incorrect

 statement of the law. See United States v. Ebert, 294 F.3d 896, 899 (7th Cir. 2002). As this

 Court previously explained, the defendant’s knowledge of the victim’s age is neither an

 element of nor an affirmative defense to a charge of producing child pornography. United

 States v. Humphrey, 608 F.3d 955, 962 (6th Cir. 2010). Accordingly, Fields has not established

 why his purported lack of knowledge of the victim’s minority was relevant to the charges

 against him.

         Additionally, a minor cannot “consent” to be the subject of child pornography under §

 2251(a). See United States v. Sibley, 681 F. App’x 457, 461 (6th Cir. 2017). Regardless,

 Fields’ attorney cross-examined the victim at length regarding her relationship with Fields and

 the sexual encounters underlying the visual depictions involved in this case. Fields has not

 indicated what additional evidence he should have been permitted to introduce or how it might

 have affected the outcome of the case.




                                              -9-
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 10 of 12 - Page ID#: 342




         II.     The defendant is not entitled to a judgment of acquittal pursuant to Rule
                 29 of the Federal Rules of Criminal Procedure.
         A defendant seeking a judgment of acquittal notwithstanding the jury’s guilty verdict

  bears a very heavy burden. United States v. Hendricks, 950 F.3d 348, 352 (6th Cir. 2020). In

  reviewing the defendant’s motion, the Court “must decide whether, after viewing the evidence

  in a light most favorable to the government, any rational trier of fact could have found the

  essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.

  307, 319 (1979); Hendricks, 950 F.3d at 352. The Court may not weigh the evidence, consider

  witness credibility, or substitute its judgment for that of the jury. Hendricks, F.3d at 352 (citing

  United States v. Wright, 16 F.3d 1429, 1440 (6th Cir. 1994)).

         The Court previously denied the defendant’s motions under Rule 29, explaining that

  the government had introduced sufficient evidence to meet each element to convict the

  defendant of both counts charged in the indictment. Although the defendant has failed to

  develop any particular argument regarding his motion for judgment of acquittal, the Court will

  briefly review the evidence supporting his convictions.

         The victim became acquainted with Fields in early 2019 when visiting a friend at the

  fire station in Bourbon County, Kentucky. She also knew Fields through his involvement in

  Cynthiana Police Explorers—a program for children, like the victim, who were interested in

  careers in law enforcement. Fields sent the victim a text message on March 17, 2019, asking

  her to meet him. Fields met with the victim that night and gave her alcohol, which she

  consumed as Fields drove her to an ambulance storage facility in Paris, Kentucky. After

  arriving at the ambulance storage facility, the two walked around and looked at vehicles for a

  few minutes. Then, Fields called the victim over to the back of an ambulance and the two had


                                                 - 10 -
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 11 of 12 - Page ID#: 343




  sexual intercourse. Fields asked the victim if he could take a video of the sexual activity. The

  victim gave Fields her phone, which he used to make video recordings of the encounter. The

  victim discovered the videos on her phone the next morning, and also saw on Snapchat that

  the defendant had sent the videos to himself.

         The victim also testified that, on March 23, 2019, she had been hanging-out at the fire

  station where she sat on Fields’ lap and he gave her a police radio. Later that evening after she

  had returned home, Fields sent her a text message asking her to come back to the fire station.

  She complied and the two went to an EMT training facility, where they had sexual intercourse.

  Fields video-recorded the encounter on the victim’s phone. It is undisputed that the victim

  was 17-years-old at the time of both events.

         Dr. Michael Littrell, a forensic examiner and detective with the Kentucky Attorney

  General’s Office, examined both the victim’s (iPhone SX Max 10S) and Fields’ (Samsung

  Note 8) phones. He located a “smart calculator” application on Fields’ phone, which contained

  explicit images that appeared to be still shots taken from the videos of the sexual encounters

  recorded with the victim’s phone. Littrell testified that the phones are manufactured in either

  China or India, “based on the company and how they do their supply chain.”

         Based on the foregoing, there was ample evidence from which the jury could have

  concluded that, on March 17 and 23, 2019, Fields employed, used, persuaded, induced, or

  coerced the minor victim to engage in sexually explicit conduct for the purpose of producing

  a visual depiction of that conduct and that the visual depiction was produced or transmitted

  using materials that were mailed, shipped, or transported in or affecting interstate commerce

  by any means, including computer. Accordingly, Fields is not entitled to judgment of acquittal

  notwithstanding the verdict.
                                                 - 11 -
Case: 5:19-cr-00178-DCR-MAS Doc #: 68 Filed: 07/07/20 Page: 12 of 12 - Page ID#: 344




        Based on the foregoing analysis and discussion, and it is hereby

        ORDERED that the defendant’s motion for judgment of acquittal and/or a new trial

  [Record No. 64] is DENIED.

        Dated: July 7, 2020.




                                            - 12 -
